Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on October 4, 2021.  Claims 1-24 are pending.

Claim Objections
Claims 7, 20, and 24 are objected to because of the following informalities: 
Claim 7 recites the limitation “based at least in part monitoring of driver attentiveness”.  This appears to be intended as something like “based at least in part on monitoring of driver attentiveness”.
Claim 20 recites the limitation “based at least in part monitoring of driver attentiveness”.  This appears to be intended as something like “based at least in part on monitoring of driver attentiveness”.
Claim 24 recites the limitation “based at least in part monitoring of driver attentiveness”.  This appears to be intended as something like “based at least in part on monitoring of driver attentiveness”.
Appropriate correction is required.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “image data” four times.  It is unclear, and therefore indefinite, if these are the same image data.  This appears to be intended as “the image data captured by said forward viewing camera”.
Claim 1 recites the limitation “sensor data captured by said forward sensing radar sensor”.  It is unclear, and therefore indefinite, if this is the same as the “radar data” captured by said forward sensing radar sensor.
Claim 1 recites the limitation “a triggering event that requires driving of the vehicle to be handed over to a driver of the vehicle” and then makes secondary reference to “the determined triggering event” and “the triggering event”.  It is unclear, and therefore indefinite, if these are the same event.  The secondary references must be consistent.
Claims 2-14 are rejected for incorporation of the errors of the base claim by dependency.
Claim 2 recites the limitation “a road that the vehicle is travelling along” and “a shoulder of a road that the vehicle is travelling along”.  It is unclear, and therefore indefinite, if these are the same road.  This appears to be more properly “a shoulder of the road that the vehicle is travelling along”. 
 Claim 5 recites the limitation “a road that the vehicle is travelling along” and “a shoulder of a road that the vehicle is travelling along”.  It is unclear, and therefore indefinite, if these are the same road.  This appears to be more properly “a shoulder of the road that the vehicle is travelling along”. 
Claim 12 recites the limitation “the determined hazardous condition”.  There is insufficient antecedent basis for this limitation in the claim.  The “a condition ahead of the vehicle that is hazardous to driving of the vehicle” is not determined.  This may be more appropriately “the condition ahead” or “the hazardous condition”.
Claim 13 recites the limitation “sensor data captured by said plurality of radar sensors” twice.  It is unclear, and therefore indefinite, if these are the same sensor data.  This appears to be more appropriately “the sensor data captured by said plurality of radar sensors”.
Claim 14 recites the limitation “sensor data captured by said plurality of lidar sensors” twice.  It is unclear, and therefore indefinite, if these are the same sensor data.  This appears to be more appropriately “the sensor data captured by said plurality of lidar sensors”.
Claim 15 recites the limitation “a triggering event that requires driving of the vehicle to be handed over to a driver of the vehicle” and then makes secondary reference to “the determined triggering event” and “the triggering event”.  It is unclear, and therefore indefinite, if these are the same event.  The secondary references must be consistent.
Claims 16-20 are rejected for incorporation of the errors of the base claim by dependency.
Claim 16 recites the limitation “a road that the vehicle is travelling along” and “a shoulder of a road that the vehicle is travelling along”.  It is unclear, and therefore indefinite, if these are the same road.  This appears to be more properly “a shoulder of the road that the vehicle is travelling along”. 
Claim 21 recites the limitation “a triggering event that requires driving of the vehicle to be handed over to a driver of the vehicle” and then makes secondary reference to “the determined triggering event” and “the triggering event”.  It is unclear, and therefore indefinite, if these are the same event.  The secondary references must be consistent.
Claims 22-24 are rejected for incorporation of the errors of the base claim by dependency.
Claim 22 recites the limitation “a road that the vehicle is travelling along” and “a shoulder of a road that the vehicle is travelling along”.  It is unclear, and therefore indefinite, if these are the same road.  This appears to be more properly “a shoulder of the road that the vehicle is travelling along”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,496,090 B2 (2019). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are combined and contain only minor variations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL BERNS
Primary Examiner
Art Unit 3666



/MICHAEL A BERNS/Primary Examiner, Art Unit 3666